PER CURIAM.
The trial judge gave four reasons for departing upward from the recommended guidelines sentence in this case. We find only one of the reasons (escalating pattern of criminal conduct) valid. The crimes and sentences herein took place before July 1, 1987, and therefore, the standard of review to be applied is that set forth in Albritton v. State, 476 So.2d 158 (Fla.1985). See State v. McGriff, 537 So.2d 107 (Fla.1989).
Because we cannot find beyond a reasonable doubt that the defendant would have received the same sentence absent the invalid reasons, we affirm the judgment but reverse the sentences herein and remand for resentencing.
SCHEB, A.C.J., and LEHAN and HALL, JJ., concur.